DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 17-18 objected to because of the following informalities: Claim 17 is dependent on cancelled Claim 15.  Appropriate correction is required.

Allowable Subject Matter
Claims 12, 14, 16, 17-18, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 12 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a signal processing apparatus comprising wherein the control section controls driving of the light emitting section on a basis of a detection result for the moving image blur video for an entire region in each video of the video content and a detection result for the moving image blur video for each of the division regions, along with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a signal processing apparatus comprising the control section executes control to perform impulse type driving on the light emitting section according to a degree 2Application No.: 16/771,485Docket No.: SONYJP 3.3F-3399 of easiness with which the moving image blur video detected by the one or plurality of the detection sections is visible, wherein the feature amount includes a graphic amount of graphics included in the videos of the video content, and wherein the control section suppresses the impulse type driving performed on the light emitting section in a case where the graphic amount is larger than a threshold, along with the other limitations in the claim.
Independent Claim 16 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a signal processing apparatus comprising  the control section controls an on period and a current value for the backlight according to a degree of easiness with which the moving image blur video is visible, and  wherein the liquid crystal display section includes a plurality of partial display regions into which a display screen is divided, the backlight includes a plurality of partial light emitting sections corresponding to the partial display regions, and 3Application No.: 16/771,485Docket No.: SONYJP 3.3F-3399the control section executes control to perform the impulse type driving on the partial light emitting section in a case where the video does not focus on a peak luminance, along with the other limitations in the claim.
Independent Claim 19 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a signal processing apparatus comprising the control section executes control to perform impulse type driving on the light emitting section according to a degree of easiness with which the moving image blur video detected by the one or plurality of the detection sections is visible…and 4Application No.: 16/771,485Docket No.: SONYJP 3.3F-3399 the control section controls an on period and a current value for the self-luminous display elements according to the degree of easiness with which the moving image blur video is visible, along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
This application is in condition for allowance except for the following formal matters: 
See Above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627